819 F.2d 289
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry Thomas CHINN, and Kurt David Groudle, Plaintiffs-Appellants,v.CITY OF CLEVELAND;  Gary Gingell;  and Frank Gideon,Defendants-Appellees.
Nos. 86-3841, 86-3876.
United States Court of Appeals, Sixth Circuit.
May 29, 1987.

Before KENNEDY, JONES and RYAN, Circuit Judges.

ORDER

1
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiffs filed these civil rights actions seeking monetary damages for injuries allegedly sustained in an altercation which occurred August 10, 1984.  The district court granted summary judgment for defendants, finding these cases to be time-barred.  These appeals followed.  On appeal the parties have briefed the issues.  These cases have been consolidated for decision.


3
Upon consideration, we affirm for the reasons set forth in the district court's memorandum opinion entered August 7, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.